        Case 4:18-cv-04692 Document 8 Filed on 02/11/19 in TXSD Page 1 of 6



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 NAAM L. MATTHEWS,                                     §
                                                       §
      Plaintiff,
                                                       §
                                                       §
 v.
                                                       §
                                                                           Case No. 4:18-cv-04692
                                                       §
 CBE COMPANIES, INC. d/b/a CBE
                                                       §
 GROUP,
                                                       §
      Defendant.                                       §
                                                       §
  DEFENDANT CBE COMPANIES, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

         Comes now, Defendant CBE Companies, Inc. (“CBE”), and files this Answer to Plaintiff’s

Complaint, and will show onto this Court as follows:

                                    NATURE OF THE ACTION

1.       CBE admits that Plaintiff brings this case pursuant to the Fair Debt Collection Practices

Act, 15 U.S.C. § 1692 et seq. (the “FDCPA”) and the Texas Debt Collection Act, Tex. Fin. Code

§ 392 et seq. (the “TDCA”). CBE denies that it violated any of these statutes.

                                   JURISDICTION AND VENUE

2.       CBE is without sufficient information to form a belief necessary to admit or deny

Paragraph 2, and therefore denies the same.

3.       CBE is without sufficient information to form a belief necessary to admit or deny

Paragraph 3, and therefore denies the same.

                                              PARTIES

4.       CBE is without sufficient information to form a belief necessary to admit or deny

Paragraph 4, and therefore denies the same.

5.       CBE admits Paragraph 5.

CBE’s Answer to Plaintiff’s Complaint                                                  Page 1 of 6
218.0065 Answer
        Case 4:18-cv-04692 Document 8 Filed on 02/11/19 in TXSD Page 2 of 6



6.       CBE admits it is incorporated under the laws of the state of Iowa and has its principal place

of business at 1309 Technology Parkway, Cedar Falls, Iowa. CBE admits it sometimes qualifies

as a third-party debt collection agency but lacks sufficient knowledge to state whether it qualifies

as such in this case.

7.       CBE admits Paragraph 7.

8.       CBE admits that as a corporation it can only act through its agents and employees acting

within the scope of their important.

                           FACTS SUPPORTING CAUSES OF ACTION

9.       CBE is without sufficient information to form a belief necessary to admit or deny

Paragraph 9, and therefore denies the same.

10.      CBE is without sufficient information to form a belief necessary to admit or deny

Paragraph 10, and therefore denies the same.

11.      CBE admits it made phone calls to a number ending in 4444. CBE denies it made any calls

to Plaintiff in the summer of 2018. CBE is without sufficient information to form a belief necessary

to admit or deny the remainder of Paragraph 11, and therefore denies the same.

12.      CBE is without sufficient information to form a belief necessary to admit or deny

Paragraph 12, and therefore denies the same.

13.      CBE admits Paragraph 13.

14.      CBE is without sufficient information to form a belief necessary to admit or deny

Paragraph 14, and therefore denies the same.

15.      CBE is without sufficient information to form a belief necessary to admit or deny

Paragraph 15, and therefore denies the same.

16.      CBE is without sufficient information to form a belief necessary to admit or deny

Paragraph 16, and therefore denies the same.

CBE’s Answer to Plaintiff’s Complaint                                                      Page 2 of 6
218.0065 Answer
        Case 4:18-cv-04692 Document 8 Filed on 02/11/19 in TXSD Page 3 of 6



17.      CBE admits that it was calling Plaintiff to collect a debt owed by Plaintiff, and that CBE’s

agents would have told Plaintiff that the purpose of the calls was to collect a debt.

18.      CBE denies Paragraph 18.

19.      CBE denies Paragraph 19.

20.      CBE denies Paragraph 20.

21.      CBE is without sufficient information to form a belief necessary to admit or deny

Paragraph 21, and therefore denies the same.

22.      CBE denies Paragraph 22.

23.      CBE denies Paragraph 23.

                                             COUNT I

24.      CBE reincorporates the preceding paragraphs as if fully set out herein.

25.      CBE is without sufficient information to form a belief necessary to admit or deny

Paragraph 25, and therefore denies the same.

26.      CBE is without sufficient information to form a belief necessary to admit or deny

Paragraph 26, and therefore denies the same.

27.      CBE admits Paragraph 27.

28.      CBE is without sufficient information to form a belief necessary to admit or deny

Paragraph 28, and therefore denies the same,

29.      CBE denies Paragraph 29 as an incomplete and/or inaccurate statement of law.

30.      CBE denies Paragraph 30.

31.      CBE denies Paragraph 31.

32.      CBE denies Paragraph 32 as an incomplete and/or inaccurate statement of law.

33.      CBE denies Paragraph 33 as an incomplete and/or inaccurate statement of law.



CBE’s Answer to Plaintiff’s Complaint                                                     Page 3 of 6
218.0065 Answer
        Case 4:18-cv-04692 Document 8 Filed on 02/11/19 in TXSD Page 4 of 6



34.      CBE denies Paragraph 34.

35.      CBE denies Paragraph 35.

36.      CBE denies Paragraph 36 as an incomplete and/or inaccurate statement of law.

37.      CBE denies Paragraph 37.

38.      CBE denies Paragraph 38.

         CBE denies Plaintiff’s Prayer for Relief and its subparts, and denies Plaintiff is entitled to any relief

or damages.

                                                  COUNT II

39.      CBE reincorporates the preceding paragraphs as if fully set out herein.

40.      CBE is without sufficient information to form a belief necessary to admit or deny

Paragraph 40, and therefore denies the same.

41.      CBE is without sufficient information to form a belief necessary to admit or deny

Paragraph 41, and therefore denies the same.

42.      CBE is without sufficient information to form a belief necessary to admit or deny

Paragraph 42, and therefore denies the same.

43.      CBE denies Paragraph 43 as an incomplete and/or inaccurate statement of law.

44.      CBE denies Paragraph 44.

45.      CBE denies Paragraph 45.

46.      CBE denies Paragraph 46 as an incomplete and/or inaccurate statement of law.

47.      CBE denies Paragraph 47.

48.      CBE denies Plaintiff’s Prayer for Relief and its subparts, and denies Plaintiff is entitled to

any relief or damages.

                                              JURY DEMAND

49.      CBE admits Plaintiff has sought a trial by jury in this case.

CBE’s Answer to Plaintiff’s Complaint                                                                Page 4 of 6
218.0065 Answer
        Case 4:18-cv-04692 Document 8 Filed on 02/11/19 in TXSD Page 5 of 6



                                   AFFIRMATIVE DEFENSES

50.      Plaintiff’s damages if any are the result of the actions of third parties over whom CBE has

no control.

51.      Plaintiff’s damages, if any were pre-existing damages not caused by CBE.

52.      Plaintiff has failed to mitigate damages if any.

53.      Plaintiff proximately caused his own damages, if any.

54.      Any violations of the FDCPA are the result of an unintentional bona fide error.

55.      Some or all of Plaintiff’s claims are barred by the relevant statute of limitations.

                                                  Respectfully submitted,
                                                  MALONE AND MARTIN PLLC
                                                  /s/ Robbie Malone
                                                  ROBBIE MALONE
                                                  Texas State Bar No. 12876450
                                                  Email: rmalone@mamlaw.com
                                                  EUGENE XERXES MARTIN, IV
                                                  Texas State Bar No. 24078928
                                                  Email: xmartin@mamlaw.com
                                                  JACOB MICHAEL BACH
                                                  Texas State Bar No. 24100919
                                                  Email: jbach@mamlaw.com
                                                  MALONE AND MARTIN PLLC
                                                  Northpark Central, Suite 1850
                                                  8750 North Central Expressway
                                                  Dallas, Texas 75231
                                                  TEL: (214) 346-2630
                                                  FAX: (214) 346-2631
                                                  COUNSEL FOR DEFENDANTS
                                                  CBE COMPANIES, INC.




CBE’s Answer to Plaintiff’s Complaint                                                       Page 5 of 6
218.0065 Answer
        Case 4:18-cv-04692 Document 8 Filed on 02/11/19 in TXSD Page 6 of 6



                                CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing document has been forwarded
via CM/ECF on this 11th day of February, 2019 to:

Nathan C. Volheim
Taxiarchis Hatzidimitriadis
2500 South Highland Ave., Suite 200
Lombard, Illinois 60148
(630) 568-3056 (phone)
(630) 575-8188 (fax)
nvolheim@sulaimanlaw.com
thatz@sulaimanlaw.com

                                               /s/ Robbie Malone
                                               ROBBIE MALONE




CBE’s Answer to Plaintiff’s Complaint                                                  Page 6 of 6
218.0065 Answer
